Citation Nr: 0917451	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  07-04 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and 
Educational Center 
in Muskogee, Oklahoma 


THE ISSUE

Whether the appellant's claim for entitlement to retroactive 
benefits for coursework at the University of Arizona, from 
August 1992 to May 1999, under the provisions of 38 U.S.C.A. 
Chapter 35, was timely.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to March 
1955, and from May 1955 to January 1972.  The veteran died in 
March 1986.  The appellant is the veteran's daughter.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office and Educational Center in Muskogee, Oklahoma (RO).


FINDINGS OF FACT

1.  By a decision dated in February 2005, the RO determined 
that the veteran's March 1986 death was related to his 
military service, and that the appellant was consequently 
eligible for Chapter 35 benefits, effective March 13, 1986.  

2.  Notice of this decision was sent to the veteran's last 
known address of record on April 26, 2005.  This notification 
was "resent" on December 15, 2005.

3.  The appellant's completed VA Form 22-5490, Application 
for Dependents' Educational Assistance, for educational 
coursework at the University of Arizona from August 1992 to 
May 1999, was received by the RO in July 2006.


CONCLUSION OF LAW

The appellant's July 2006 Application for Dependents' 
Educational Assistance for retroactive benefits for 
coursework at the University of Arizona, from August 1992 to 
May 1999, under the provisions of 38 U.S.C.A. Chapter 35, was 
timely filed.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.109 (2008). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent regulations concerning VA's duties to notify and 
assist were recently amended, and VA has issued regulations 
implementing these amendments.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  Without 
deciding whether VA's duties to notify and to assist have 
been satisfied in the present case, adjudication of the 
appeal may proceed, because action favorable to the appellant 
is being taken in granting the issue on appeal.  As such, 
this decision poses no risk of prejudice to the claimant.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

The appellant claims entitlement to educational benefits 
under the provisions of 38 U.S.C.A. Chapter 35.  
Specifically, she asserts that tuition for her educational 
coursework at the University of Arizona from August 1992 to 
May 1999 should be reimbursed retroactively, based on the 
February 2005 grant of service connection for the cause of 
her veteran parent's death.  To that end, the appellant is an 
"eligible person" because she is the child of a person who 
died of a service-connected disability.  38 U.S.C.A. § 3501 
(a) (1) (a) (West 2002); 38 C.F.R. § 21.3021(a) (1) (i) 
(2008).  Moreover, although the veteran's death was not found 
to be related to service until February 2005 (consequent to 
the addition to 38 C.F.R. § 3.309 of prostate cancer as a 
presumptive herbicide-related disease), the effective date of 
entitlement to Chapter 35 benefits was determined to be March 
13, 1986, the date of the veteran's death.  See also 61 Fed. 
Reg. 52586-57601 (Nov. 7, 1996).

Historically, the veteran died in March 1986, due to 
respiratory failure due to carcinoma of the prostate.  
Application for Dependency and Indemnity was received 


and by a rating decision dated in April 1986, service 
connection for the cause of the veteran's death was denied.  
Subsequent thereto, prostate cancer was added to the list of 
disabilities recognized as being related to Agent Orange 
exposure.  Accordingly, a special review of the veteran's 
claim file by the RO was conducted and on February 15, 2005, 
VA granted service connection for the cause of the veteran's 
death, effective March 13, 1986.  In an April 26, 2005, 
letter from the RO to the appellant's mother that was mailed 
to the veteran's 1986 address, the appellant's mother was 
notified of this decision and informed her of additional 
benefits that may be payable, to include financial aid for 
education.  A copy of this letter is in the claims file with 
a stamped date of April 26, 2005.  A handwritten annotation 
on the bottom corner notes that the letter was resent on 
December 15, 2005.

The appellant's Form 22-5490, Application for Dependents' 
Educational Benefits, for educational coursework at the 
University of Arizona from August 1992 to May 1999, was 
received by the RO in July 2006.  Later that month, the RO 
wrote to the veteran and asked for her to choose a beginning 
date for her benefits, of two dates: April 27, 1990 (the day 
the appellant turned 18) or February 15, 2005 (the date of 
the rating decision which granted service connection for the 
cause of the veteran's death).  38 C.F.R. § 21.3041 (b) 
(2008).  After the appellant indicated that she desired April 
27, 1990 as her beginning date for benefits, the RO notified 
her in August 2006 that they could not pay for any of the 
University of Arizona coursework in question, because her 
Application had been received more than one year subsequent 
to the date that the veteran's death was found to be related 
to service, February 15, 2005.  As such, the issue on appeal 
is the timeliness of the appellant's application for 
retroactive Chapter 35 benefits.  

The appellant contends that she was notified of the February 
15, 2005, decision in a letter dated November 7, 2005, from 
an attorney with the National Veterans Legal 


Services Program (NVLSP).  She stated that the last time her 
family had heard from VA was in 1986, when VA had deemed her 
father's death was not related to service, and thought the 
issue was settled.  Subsequent to being notified by NVLSP 
that VA had found her father's death was service-connected, 
the appellant reviewed her mother's records and found a 
letter sent to her mother informing her that the veteran's 
death was service-connected.  This letter had no typed date, 
but had two stamped dates, April 26, 2005 and December 15, 
2005.  The appellant contends that this letter was not 
received until after they had retained the services of NVLSP.  
The appellant further asserts that the address on the letter 
is of a residence that was sold in 2003, and mail was only 
forwarded for one year.  

In this case, the appellant is a Nehmer class member, and 
therefore, may be eligible to retroactive benefits.  38 
C.F.R. § 3.816 (2008); Nehmer v. United States Veterans 
Administration, 284 F.3d 1158, 1161 (9th Cir. 2002).  The 
Board finds that the appellant's July 2006 Application for 
retroactive benefits for coursework at the University of 
Arizona, from August 1992 to May 1999, was timely filed.  

The letter, accompanying the February 2005 rating decision, 
notifying the veteran's surviving spouse (the appellant's 
mother) of service connection for the cause of the veteran's 
death and entitlement to Dependents' Educational Benefits 
under Chapter 35, was not received by the appellant's mother 
until after the letter was resent on December 15, 2005.  The 
date of the decision is the date of notification.  There is 
no evidence that the notification letter from the RO dated in 
April 2005 was returned as undeliverable.  Nevertheless, the 
RO deemed it necessary to resend this letter in December 2005 
in order to notify the appellant's mother of the rating 
decision dated in February 2005.  As the only letter the 
appellant's mother received had both the April 26, 2005 and 
the December 15, 2005 dates stamped on it, the letter the 
appellant's mother received was the notification letter sent 
on December 12, 2005.  Accordingly, the appellant and her 
mother are deemed to have been notified of Chapter 35 
benefits eligibility on December 15, 2005.  Therefore, 
because the appellant's Application was received in July 
2006, approximately 5 months prior to the December 15, 2006, 
deadline (one year from the date of notification), her 
Application was timely filed.  38 U.S.C.A. § 5103 (b); 
38 C.F.R. § 3.109 (2008).  


ORDER

The appellant's July 2006 Application for Dependents' 
Educational Assistance for retroactive benefits for 
coursework at the University of Arizona, from August 1992 to 
May 1999, under the provisions of 38 U.S.C.A. Chapter 35, was 
timely filed, and the appeal as to the timeliness of the 
appellant's Application is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


